Citation Nr: 0322437	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1947 to September 
1948, and from February 1951 to February 1954.  The veteran 
died on August [redacted]
, 1998.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Subsequent to the veteran's death, the RO granted accrued 
benefits, to be paid for the prior two year period, to the 
veteran's widow, the appellant in this case, for service-
connected status post coronary artery bypass graft and 
myocardial infarction, rated as 100 percent disabling; and 
chronic obstructive pulmonary disease, rated as 100 percent 
disabling; both were granted on the basis of being secondary 
to tobacco use of service origin.

The appellant provided testimony before the undersigned 
Veterans Law Judge at the RO in November 2001, a transcript 
of which is of record.  

In February 2002, the Board also undertook additional 
development on the appellant's claim of entitlement to 
service connection for the cause of death, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
Specifically, the Board sought additional clinical records 
from various sources. 

The Board provided notice of the development as then required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (later codified at 38 C.F.R. § 20.903.)  On several 
other occasions thereafter, inquiries were sent by the Board 
to various care-givers from whom records were sought; in 
several instances, records were obtained as a result thereof.  
On each occasion, the appellant was informed as to whom the 
Board was contacting and for what records.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the March 2003 development action, the Board 
received several packets of clinical records of which the 
appellant was apprised.  She had indicated in February 2003 
that she had nothing further to add.  However, this evidence 
had not been considered by the RO.  

In a decision in May 2003, the Board remanded the case for 
the RO to address the newly enacted components of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The appellant was informed that she could provide additional 
evidence and argument, and has since again indicated that she 
has nothing further to add in that regard.  As also noted in 
the Board remand, there were several documents in the file 
that reflect that the appellant wished to withdraw her claim 
for dependency and indemnity compensation (DIC) benefits.  
She has since specifically denied that she intends to 
withdraw her claim for death benefits.  

Pursuant to the remand by the Board, the RO continued the 
denial of the claim and issued a detailed Supplemental 
Statement of the Case (SSOC) and returned the case to the 
Board for final appellate review.


FINDINGS OF FACT

1.  All relevant and reasonably available evidence with 
regard to the pending claim has been acquired and is of 
record.

2.  The veteran filed a claim for service connection for 
multiple heart and lung disabilities secondary to cigarette 
smoking in November 1997; this claim was pending at the time 
of his death.

3.  The veteran died on August [redacted]
, 1998; the death certificate 
showed the cause of his death to be cardiac failure due to 
myocardial infarction due to coronary artery disease, and 
lists emphysema as another significant condition. 

4.  The appellant's claim for compensation [on an accrued 
basis] and for the cause of the veteran's death was filed on 
September 28, 1998.

5.  In March 1999, the RO granted accrued benefits, to be 
paid for the prior two year period, to the veteran's widow, 
for service-connected status post coronary artery bypass 
graft and myocardial infarction, rated as 100 percent 
disabling; and chronic obstructive pulmonary disease, rated 
as 100 percent disabling, both on the sole basis of being 
secondary to tobacco use of service origin.


CONCLUSION OF LAW

Payment of DIC benefits based on service connection for the 
cause of the veteran's death as secondary to tobacco use is 
precluded by law.  38 U.S.C.A. § 1103 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.300 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the appellant's case. In the statement of the case (SOC), 
the RO informed her of the evidence necessary to establish 
entitlement to DIC benefits.  At the hearing and throughout 
the remainder of the appellate period, discussions have taken 
place, and the appellant has indicated an understanding with 
regard to the necessity for certain evidence, the acquisition 
of evidence, and the respective responsibilities incumbent on 
VA and the appellant for obtaining such pursuant to the 
mandates of Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  

As part of the effort to assure that the appellant was 
thoroughly familiar with the regulations in effect, and other 
procedural and substantive due process questions, the Board 
remanded the case and after additional evidence was 
solicited, a comprehensive and detailed SSOC was issued which 
included all such pertinent provisions.  Consequently, the 
case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312. 

In general, to establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be rebuttably presumed for 
certain chronic diseases (such as organic heart disease, 
arteriosclerosis, and emphsema or COPD) which are manifest to 
a compensable degree following a period of active service of 
90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, Congress enacted specific provisions relating to 
claims based upon the effects of tobacco products.  As to 
claims filed after June 9, 1998, special provisions relating 
to claims based upon the effects of tobacco products include 
that, notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in active service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002); 38 C.F.R. § 3.300 (2002).

A recent decision by the U.S. Court of Appeals for Veterans 
Claims (the Court) is directly on point, and relates to facts 
that are very similar to those in the case herein.  In Kane 
v. Principi, [17 Vet. App. 97 (2003)], the Court held that in 
claims filed after June 9, 1998, the plain language of the 
regulation expressed unequivocal Congressional intent that 
there would no longer be an award of service connection for a 
veteran's death resulting from a previously service-connected 
disease that was attributed to the use of tobacco products.  

The Court held in Kane that although the veteran's 
disabilities therein (i.e., heart and lung disabilities) due 
to cigarette smoking, had been service-connected (based on 
the law in effect at the time of the claim therefor), that 
the veteran's widow was NOT entitled to DIC benefits because 
her claim was filed after June 9, 1998, which was the date of 
the change in the law prohibiting such benefits.    

Pertinent Facts and Analysis

Based on the law in effect at the time the claim was filed by 
the veteran, prior to his death, service connection was 
granted for heart and lung disabilities secondary to 
cigarette smoking.  The appellant filed her claim for accrued 
benefits in September 1998, and since the veteran also had a 
claim pending at the dime of his death, the appellate 
benefited from a two year accrued benefit payment based on 
the grant of service connection for those disabilities.

The appellant's argument for DIC benefits is that the 
veteran's death was due to service-connected heart and lung 
disabilities.  These are the same disabilities alleged to be 
due to tobacco smoking.     

The veteran's death due to heart and respiratory related 
disabilities due to smoking was in August 1998.  Accordingly, 
the date of the veteran's death is itself subsequent to the 
delineating date of July 1998.  Based on the pertinent 
regulations in effect, she could be qualified in that regard 
only had she filed for DIC benefits prior to his death, which 
is of course also precluded.  There is thus no way possible 
for the appellant to fulfill the requirements for entitlement 
to DIC benefits due to cigarette smoking.    

Parenthetically, the Board would reiterate that although the 
veteran's death may well have been substantively due to the 
disabilities for which service connection was later granted 
(in accordance with the law in effect at the time, and the 
date of his claim, etc.); by law, the appellant is precluded 
from receiving DIC benefits based on those heart and 
respiratory disabilities which were the result of tobacco use 
[based on the date of his death, the date of effectuation of 
the pertinent regulations and all other factors cited above].  
See Sabonis v Brown, 6 Vet. App. 426 (1994). 

 
ORDER

Payment of compensation for DIC benefits based on service 
connection for the cause of the veteran's death is denied. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

